Opinion filed March 5, 2020




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-19-00253-CR
                                  __________

                    JOSE REX MARTINEZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 16864


                     MEMORANDUM OPINION
      A jury convicted Appellant, Jose Rex Martinez, of injury to a child. Appellant
pleaded true to the two enhancement allegations in the indictment. The jury found
the alleged enhancements true and assessed punishment of confinement for forty
years. The trial court sentenced Appellant accordingly. We affirm the trial court’s
judgment.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no arguable issues to present on appeal. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of the record in this case.
Counsel advised Appellant of his right to review the record and file a response to
counsel’s brief. Counsel also advised Appellant of his right to file a petition for
discretionary review. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
          Appellant subsequently filed a response to counsel’s Anders brief. We have
reviewed Appellant’s response. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that no arguable grounds for appeal
exist.1




          1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM


March 5, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3